UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________X                               21-cv-5152
Kevin Branch,
                          Plaintiff,                                         Complaint

          -against-                                                        CIVIL ACTION

City of New York; P.O. Shaniece D. Hicks, Shield #26917;
PO Jane Doe 1-10; PO John Doe 1-10; Sgt. John Doe 11;
Captain John Doe 12,                                                        Jury Demand

                         Defendants.
___________________________________________X
     NOW COMES the Plaintiff, Kevin Branch, by and through his attorney, D.

     Andrew Marshall, Esq. for his Complaint against the Defendants, respectfully

     shows to the Court and allege:

                                         Preliminary Statement

1.      This is a civil rights action in which the Plaintiff seeks relief for the Defendants’

        violations of his rights, privileges, and immunities secured by Title 42 of the

        United States Code §1983, the Fourth, and Fourteenth Amendments to the

        Constitution of the United States, the Constitution of the State of New York, as

        well as the Charter, rules, regulations, and ordinances of the City of New York.

2.      Plaintiff also asserts supplemental state law tort claims.

3.      Plaintiff seeks compensatory damages, punitive damages and attorney’s fees for

        violations and deprivations of his civil and constitutional rights, privileges and

        immunities by the Defendants, their agents, servants, and employees while

        acting under color of law in the course and scope of their employment and

        service as New York police officers.



1
4.   Alternatively, if, the individual Defendant Police Officers were not acting under

     color of state law in the course and scope of their employment, agency, and

     service, they were negligently acting beyond the scope of their duty as police

     officers.

5.   The Defendants, members of the New York Police Department, (hereinafter

     “NYPD”) stopped and seized the Plaintiff and thereafter subjected to

     unreasonable deprivations in violation of his constitutional rights, privileges

     and immunities against unreasonable searches and seizures.

6.   The Defendant City of New York, hereinafter, “Defendant City of New

     York,” operating through and in conjunction with NYPD, 67th Precinct, has

     implemented and continues to conduct, enforce, and sanction a dubious arrest

     policy which has results in a pattern and practice of disparate illegal stops,

     seizures, questioning, searches, unreasonable use of force, unreasonable

     invasive searches, false arrests, and malicious prosecution of its citizens.

7.   Under the arrest practices, NYPD officers, including without limitation

     Shaniece D. Hicks, Shield #26917, hereinafter “Defendant Hicks,”

     indiscriminately violate citizens’ rights, privileges, and immunities, inter alia,

     against unreasonable stops, searches, and seizures.

8.    Under the arrest practices, NYPD officers are incentivized by the prospect of

     overtime pay and other financial and non-financial rewards.

9.   Under the arrest practices, the precincts can pad their crime statistics and

     justify larger budgets and other incentives.



2
10.   Defendant City of New York and NYPD also discriminatorily acquiesce in, ratify,

      and fail to monitor or rectify NYPD officers' widespread unlawful practices.

11.   As a result, low and moderate-income persons of color, like Plaintiff Branch are

      targeted and deprived of their rights, privileges, and immunities.

12.   The decision to enforce the patrol policy and arrest practices in this

      disproportionate way is not explained or justified by underlying crime levels.

13.   The mandate of the NYPD is to safeguard community members from crime by

      providing security and otherwise delivering police services.

14.   Plaintiff Branch and those similarly situated are not protected and served on

      the same terms as other community members, rather they are subject to,

      without limitation, unfounded stops, seizures, interrogations, searches and

      arrests, excessive force, and retaliation.

15.   As a result of the Defendants’ acts and omissions, Plaintiff Branch suffered

      damages, including without limitation, deprivation of his rights, privileges, and

      immunities, as well as physical, emotional, mental, and psychological injuries

      and damages.

16.   The Defendants herein are collectively and individually responsible for the

      deprivation of rights, privileges and immunities and other damages visited upon

      Plaintiff Branch.

                                         Jurisdiction

17.   Jurisdiction is founded upon the existence of a Federal Question.




3
18.   Jurisdiction is founded upon U.S.C. §1331 and §1343(3) and (4), which confers

      jurisdiction in action authorized by 42 U.S.C. § 1983 against actin under the

      color of state law, statute, ordinance, regulation, custom or usage.

19.   The amount in controversy exceeds, exclusive of interest and costs, the sum or

      value of seventy-five thousand dollars ($75,000.00).

                                            Venue

20.   Venue is proper for the United States District Court for the Eastern District of

      New York under 28 U.S.C. §1391 (a), (b) and (c) because the claim arose in this

      district.

                                    Jury Demand

21.    Plaintiff demands a trial by jury in this action.



                                   Notice of Claim

22.   Within ninety days after the claim arose, Plaintiff filed a Notice of Claim upon

      Defendant City of New York by delivering copies of the notice to the person

      designated by law as a person to whom such claims may be served.

23.   The Notice of Claim was in writing, sworn to by Plaintiff and contained the

      name and address of the Plaintiff Branch.

24.   The Notice of Claim sets out the nature of the claim, the time when and the

      place where and how the claim arose, and the damages and injuries claimed to

      have been sustained by Plaintiff Branch.

25.   The City of New York failed to adjust the claims within the statutory period.

26.   The City of New York conducted a General Municipal Law 50-h hearing.
4
                                        Parties:

27.   Plaintiff Kevin Branch, hereinafter “Plaintiff Branch,” is a citizen of the State

      of New York within the jurisdiction of this court.

28.   On April 10, 2021, at all times relevant and material to this case Defendant

      City of New York was and still is a body corporate and politic, constituting a

      municipal corporation duly organized and existing under and under the laws of

      the City and State of New York.

29.   Defendant City of New York is authorized under the laws of the State of

      New York to maintain, operate, and govern the NYPD, its precincts, and

      personnel, all of whom act as Defendant City of New York ’s agent and for which

      Defendant City of New York is ultimately responsible.

30.   On April 10, 2021, at all times relevant and material to this case the Defendant

      City of New York, its departments, agents, servants, and employees were

      charged with, including without limitation, hiring, training, retraining,

      directing, supervising, investigating, disciplining, overseeing, appointing, and

      promoting it officers, supervisors, and staff in their employ, including but not

      limited to the individual Defendant Police Officers herein.

31.   On April 10, 2021, at all times relevant and material to this case Defendant

      Hicks, NYPD, was employed by Defendant City of New York and NYPD, 67th

      Precinct, 2820 Snyder Ave, Brooklyn, NY 11226 as a police officer. She is sued in

      her individual and official capacities.

32.   On April 10, 2021, at all times relevant and material to this case Defendant PO

      Jane Doe 1-10, hereinafter “Defendant PO Jane Doe 1-10,” were employed

5
      by Defendant City of New York and NYPD, 67th Precinct, 2820 Snyder Ave,

      Brooklyn, NY 11226 as police officers. They are sued in their individual and

      official capacities.

33.   On April 10, 2021, at all times relevant and material to this case PO John Doe 1-

      10, hereinafter “Defendant PO John Doe 1-10,” were employed by Defendant

      City of New York and NYPD employed by Defendant City of New York and

      NYPD, 67th Precinct, 2820 Snyder Ave, Brooklyn, NY 11226 as police officers.

      They are sued in their individual and official capacities.

34.   On April 10, 2021, at all times relevant and material to this case Defendant Sgt.

      John Doe 11, hereinafter “Defendant Sgt. Doe 11,” was employed by

      Defendant City of New York and NYPD, at the 67th Precinct, 2820 Snyder Ave,

      Brooklyn, NY 11226 as a police officer. He is sued in his individual and official

      capacities.

35.   On April 10, 2021, at all times relevant and material to this case Defendant

      Captain John Doe 12, hereinafter, “Defendant Captain John Doe 12” was

      employed by Defendant City of New York and NYPD, 67th Precinct, 2820 Snyder

      Ave, Brooklyn, NY 11226 as a police officer. He is sued in their individual and

      official capacities.

36.   Upon information and belief, Defendant City of New York and NYPD remain the

      public employer of the named defendant police officers.

37.   As used herein, the term “police officer” is intended to refer to NYPD officers in

      the general and not to any specific rank, title, or position.



6
38.   Defendants PO Jane Doe 1-10, John Doe 1-10, Sgt. Doe 11, and

      Defendant Captain John Doe 12 were employed by Defendant City of New

      York as police officers or supervisors, whose true names and shield numbers are

      presently unknown to Plaintiff.

39.   At all relevant times, the individual Defendant Police Officers were engaged in a

      joint venture, assisting each other in performing the various actions described

      herein and lending their physical presence and support and the authority of

      their offices to one another.

                                        Statement of Facts

40.   This action arose out of a continuous incident that began on April 10, 2021, at

      around 12:30 a.m. starting in the vicinity of East 45th and Snyder Avenue, County

      of Kings, City, and State of New York, hereinafter, “the subject premises.”

41.   On July 4, 2019, Plaintiff Branch, at the invitation of Sidney “Last Name

      Unknown,” (hereinafter “Sidney LNU,”) were milling in and around the entrance

      of a private social club.

42.   On said date and time about 10 other persons unknown and unrelated to Plaintiff

      Branch and Sidney LNU, were also milling in and around the entrance of said

      private social club.

43.   As Plaintiff Branch and Sidney LNU were talking among themselves, with no

      criminality afoot, Defendant Hicks, Defendant PO Jane Doe 1-10, PO John Doe 1-

      10, Sgt. John Doe 11, and Captain John Doe 12 appeared and ordered Plaintiff

      Branch, Sidney LNU and all other persons present to the ground.



7
44.   Plaintiff Branch and all others present complied with the order and got face-down

      of the concrete ground.

45.   Plaintiff Branch was rear-cuffed.

46.   Sidney LNU and all other civilians present were also rear-cuffed.

47.   After about five minutes, Plaintiff Branch, and all other civilians then and there in

      custody were made to stand but were not free to leave.

48.   After being made to stand, Plaintiff Branch and all other civilians then and there

      in custody were searched with negative results.

49.   While in custody in front of the said social club, Plaintiff Branch overheard the

      Defendant Police Officers declare that the reason for the police presence was that

      an alleged robbery was in progress and that people were being held at gunpoint

      inside of the social club.

50.   When the Defendant officers arrived, there was neither a robbery in progress, nor

      anyone being held against their will.

51.   While in custody in front of the subject premises, Plaintiff Branch an NYPD

      Emergency Services Unit arrived and made entry into the subject premises.

52.   The said NYPD Emergency Services Unit removed three rear cuffed adult males

      from the subject premises.

53.   Upon information and belief, the source being an NYPD Omni System Arrest

      Report, the said alleged robbery in progress was inaccurate.

54.   At the orders and direction of Sgt Doe and, or Captain Doe, Plaintiff Branch,

      Sidney LNU and approximately 15 others were arrested at the scene and

      transported from the subject premises to the 67th Precinct.

8
55.   At the orders and direction nor due to the deliberate indifference of Sgt Doe and,

      or Captain Doe, Plaintiff Branch, remained at the 67th Precinct for approximately

      20 hours without food or water.

56.   At the orders and direction of Sgt Doe and, or Captain Doe, Plaintiff Branch was

      falsely charged with three counts of Criminal Possession of a Loaded Firearm,

      three counts of Possession of a Gambling Device, one Count of Possession of a

      Large Capacity Ammunition Feed Device and one count of Promoting Gambling.

57.   Defendant Hicks, Sgt Doe and, and Captain Doe knew or had reason to know the

      charges were false because Plaintiff Branch had neither actual nor constructive

      possession of any alleged contraband when he was searched.

58.   Defendant Hicks, Sgt Doe and, and Captain Doe knew or had reason to know the

      alleged contraband was recovered from inside of the subject premises.

59.   After Defendant Hicks, Sgt Doe and, and Captain Doe falsely arrested, charged,

      and booked Plaintiff Branch, they had him transferred to Kings County Central

      Bookings where he was further detained in advance of his arraignment.

60.   At or around on Monday, April 12, 2021, the Kings County District Attorney

      declined to prosecute the case against Plaintiff Branch, and upon information and

      belief, all other arrested with him.

61.   At or around on Monday, April 12, 2021, Plaintiff Branch was released through the

      rear door of the Kings County Central Bookings without having been arraigned or

      seeing a judge.

62.   The conduct of the individual Defendants proximately caused physical, emotional,

      and financial injury to Plaintiff Branch, as well as serious physical and emotional

9
      pain and suffering, mental anguish, shock, fright, physical pain, humiliation,

      embarrassment trauma, debasement, and deprivation of his constitutional rights.

63.   At all times relevant herein, the individual Defendants acted intentionally,

      willfully, maliciously, and with reckless disregard for and deliberate indifference to

      the Plaintiff’s rights and physical and mental well-being.

64.   The Defendants' unlawful actions were done willfully, knowingly and with the

      specific intent to deprive Plaintiff Branch of his rights, privileges, and immunities.

65.   Alternatively, the Defendants acted with deliberate indifference to the constitutional

      rights of Plaintiff Branch.

66.   The actions of the individual Defendants, as set forth herein, were, in part, the

      result of the Defendant City of New York and the NYPD's failure to professionally

      train, supervise and discipline its officers.

67.   The Defendant City of New York and the NYPD's failure to train, supervise and

      discipline is a consequence of the deliberate policies and practices of the Defendant

      City of New York and the NYPD.

68.   The Defendant City of New York and the NYPD's practices and policies are in part

      responsible for the unconstitutional, wrongful, deliberate, malicious, and

      intentional actions of the individual Defendants.

69.   At all relevant times herein, Defendant City of New York, acting through its

      NYPD, developed, implemented, enforced, encouraged, and sanctioned de facto

      policies, practices, and/or customs exhibiting deliberate indifference to the

      Plaintiff’s rights, privileges, and immunities.



10
70.   At all relevant times herein, Defendant City of New York’s policies, practices, and/or

      customs caused the violation of Plaintiff’s rights, privileges, and immunities. .

71.   The constitutional abuses and violations by Defendant City of New York, through

      the actions of its NYPD and all other named Defendant police officers, were and are

      directly and proximately caused by policies, practices and/or customs developed,

      implemented, enforced, encouraged and sanctioned by Defendant City of New York,

      including the failure: (a) to adequately supervise and train its officers and agents,

      including the Defendants; (b) to properly and adequately monitor and discipline its

      officers, including Defendants; and (c) to adequately and properly investigate citizen

      complaints of police misconduct, instead, acts of misconduct were tolerated by

      Defendant City of New York.

72.   Upon information and belief, Defendant City of New York has, acting through its

      NYPD, developed, implemented, enforced, encouraged, and sanctioned a de facto

      policy, practice, and/or custom of using excessive force against its citizens.

73.   As a direct and proximate result of the acts as stated herein by each of the

      Defendants, the Plaintiff Branch 's constitutional rights have been violated which

      has caused him to suffer physical, mental, and emotional injury and pain, mental

      anguish, suffering, humiliation, and embarrassment.



                    Plaintiff Branch ’s Injuries and Damages

74.   As a direct and proximate consequence of the Defendants’ conduct:

           a. Plaintiff Branch was deprived of his rights, liberties, immunities, and

               privileges in violation of his federal and state constitutional rights;

11
           b. Plaintiff Branch sustained physical injuries, endured pain and suffering,

               mental anguish, psychological impairment, and;

           c. Plaintiff Branch incurred financial loss and other items of attendant

               damages.


                              First Cause of Action:
                        Civil Rights Action 42 USC §1983
             Fourth and Fourteenth Amendments By Plaintiff Branch
                              Against All Defendants
             Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect set forth

      herein, further allege:

75.   By their conduct, as described herein, and acting under the color of state law to

      deprive the Plaintiff Branch of his liberty without probable cause or reasonable

      suspicion, , as required by the Fourth and Fourteenth Amendments, the

      individual Defendants are liable for violation of 42 U.S.C. § 1983 which

      prohibits said deprivation under color of state law of rights secured under the

      United States Constitution.

76.   As a direct and proximate result of Defendants' unlawful actions, Plaintiff has

      suffered and will continue to suffer, damages including, physical, mental, and

      emotional injury and pain, mental anguish, suffering, humiliation, and

      embarrassment.

77.   The Defendant Police Officers, by reasonable diligence, could have prevented

      the said wrongful acts and omissions from being committed.



12
78.      The Defendant Police Officers, by reasonable diligence, could have mitigated

         Plaintiff Branch ’s damages had they exercised their duty to intervene in the face

         of police misconduct.

79.      The Defendant Police Officers' conduct violated 42 U.S.C. §1983.

80.      As a result of the foregoing, Plaintiff Branch is entitled to actual, general,

         special, compensatory, and punitive damages against the Defendants, and

         attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

         1988.

                                    Second Cause of Action:
                               Civil Rights Action 42 USC §1983
                                      Failure to Intervene
            Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect as if more

      fully set forth herein and further allege:

81.      At all times relevant to this complaint, the Defendant Police Officers were acting

         under the direction of the Defendant Sgt. Doe 11, Defendant Captain Doe 12,

         and Defendant City of New York.

82.      At all times relevant to this complaint, the Defendant Police Officers, including

         without limitation, Defendant Sgt. Doe 11, Defendant Captain Doe 12 were

         actually and physically present during the stop, search, seizure, prolonged

         detention, deprivation of food and water relative to Plaintiff Branch.

83.      Those individual Defendant Police Officers, including without limitation,

         Defendant Sgt. Doe 11, Defendant Captain Doe 12 that were present but did not

         actively participate in the aforementioned unlawful conduct, observed such
13
      conduct, had a reasonable opportunity to prevent such conduct, had a duty to

      intervene, mitigate or stop the events alleged herein.

84.   Those individual Defendant Police Officers, including without limitation,

      Defendant Sgt. Doe 11, Defendant Captain Doe 12 that were present but did not

      actively participate in the unlawful conduct, failed to intervene, mitigate, or stop

      the events alleged herein.

85.   Those individual Defendant Police Officers, including without limitation,

      Defendant Sgt. Doe 11, Defendant Captain Doe 12 that were present but did not

      actively participate in the unlawful conduct, failed to, inter alia, report the

      unlawful conduct as per NYPD protocol.

86.   Those individual supervising, including Defendant Sgt. Doe 11, Defendant

      Captain Doe 12, who were present but did not actively participate in the

      aforementioned unlawful conduct, failed to investigate, sanction, or discipline

      any participant.

87.   As a direct and proximate result of this unlawful conduct, Plaintiff sustained

      the damages herein alleged.

88.   As a result of the foregoing, Plaintiff Branch is entitled to actual, general,

      special, compensatory, and punitive damages against the Defendants, and

      attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

      1988.

                                 Third Cause of Action:
                               Malicious Prosecution



14
89.   Plaintiff Branch, hereby repeats, reiterates, and re-alleges each and every

      allegation contained in the proceeding paragraphs with the same force and

      effect set forth herein, further alleges:

90.   The Defendant Police Officers, while acting under color of law, in the

      performance of their employment and within the scope of their authority,

      initiated and continued a criminal proceeding against Plaintiff Branch in the

      Criminal Court of City of New York, County of New York.

91.   The proceeding was terminated in Plaintiff Branch’s favor.

92.   The Defendant Police Officers knew or had reason to know that they lacked

      probable cause to initiate a criminal proceeding against Plaintiff Branch.

93.   That the Defendant Police Officers deliberately testified falsely, withheld vital

      information, offered false affidavits or other such writings to the Criminal Court.

94.   That by reason of the malicious prosecution, Plaintiff Branch was unreasonably

      deprived of the rights, liberties and immunities secured to him under law and has

      been otherwise damaged.

95.   That as a result of the foregoing, Plaintiff Branch is entitled to actual, general,

      special, compensatory, and punitive damages against the defendants, and

      attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

      1988.

                                 Fourth Cause of Action:
                                Malicious Abuse of Process

              Plaintiff Branch, hereby repeats, reiterates, and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect set forth

15
       herein, further allege:

96.    Defendant Hicks initiated a legal process against Plaintiff Branch.

97.    Defendant Hicks arrested Plaintiff to obtain collateral objectives outside the

       legitimate ends of the legal process, including without limitation, to help cover up

       the use of excessive force, to obtain financial compensation, to obtain more

       arrests, to obtain more indictments, to obtain more convictions, and to obtain

       good-will within the NYPD hierarchy.

98.    Defendant Hicks acted with the intent to do harm to Plaintiff Branch and to

       benefit himself.

99.    Defendant Sgt. Doe 11, Defendant Captain Doe 12 aided and abetted Defendant

       Hicks by knowingly authorizing the false arrest.

100. As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

       damages herein alleged.

101.   As a result of the foregoing, Plaintiff Branch is entitled to actual, general,

       special, compensatory, and punitive damages against the Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                             Fifth Cause of Action:
                  Supervisory Liability Under 42 U.S.C. § 1983


               Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein and further allege:


16
102.   Defendant Sgt. Doe 11 and, Defendant Captain Doe 12 had direct first-line

       supervisory responsibilities concerning the individually named Defendant

       Police Officers.

103.   These responsibilities were required to be carried out in a manner consistent

       with the laws and mandates that govern and control the Defendant City of New

       York and NYPD.

104.   Defendant Sgt. Doe 11 and Defendant Captain Doe 12 were present in the field

       and at the precinct on the date and time of the occurrence giving rise to this

       claim.

105.   At all times relevant to this complaint, the Defendant Police Officers were acting

       under the direction of the Defendant Sgt. Doe 11, Defendant Captain Doe 12,

       and Defendant City of New York.

106.   Defendant Sgt. Doe 11 and Defendant Captain Doe 12 knowingly, recklessly or

       with gross negligence failed to instruct, supervise, control, and discipline the

       Defendant Police Officers in their duty as police officers.

107.    Defendant Sgt. Doe 11 and Defendant Captain Doe 12 personally caused

       Plaintiff Branch ’s deprivations and damages by being deliberately indifferent to

       safeguarding Plaintiff Branch’s rights, privileges and immunities.

108.   Defendant Sgt. Doe 11 and Defendant Captain Doe 12 personally caused

       Plaintiff Branch ’s deprivations and damages by failing to properly supervise

       their subordinate employees to safeguard the public from abuse.

109.   Defendant Sgt. Doe 11 and Defendant Captain Doe 12 personally caused

       Plaintiff Branch ’s deprivations and damages by failing to properly supervise

17
       their subordinate employees regarding the adequate and proper marshaling of

       evidence.

110.   As a direct and proximate result of ther conduct, Plaintiff sustained the

       damages herein alleged.

111.   As a result of the foregoing, Plaintiff Branch is entitled to actual, general,

       special, compensatory, and punitive damages against the Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                   Sixth Cause of Action:
                                    Municipal Liability

               Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein and further allege:

112.   Defendant City of New York, and the NYPD, through its senior officials at the

       central office and in each of its precincts, promulgates and implements policies,

       including those with respect to roving patrols, anti-crime, stop and frisk, use of

       force, strip searches, body cavity searches, reporting and investigating the use of

       force by staff, and provision and access to medical and other programs and

       services mandated by local law and court orders.

113.   Rather than adopt and enforce policies necessary to prevent constitutional

       violations, Defendant City of New York, through its agents, has enforced,

       promoted, encouraged and sanctioned a policy, practice, and custom of using

       excessive force, roving pedestrian checkpoints for general crime control and

18
       indiscriminate stops, searches, and seizures of persons absent objective and

       individualized criteria.

114.   Defendant City of New York has enforced, promoted, encouraged, and

       sanctioned a policy, practice, and custom of stopping, searching, questioning,

       and seizing individuals with excessive force and subjecting said individuals to

       invasive searches.

115.   The stops, searches, and seizures are invariably executed without the reasonable

       cause or probable cause as required by the Fourth Amendment to the United

       States Constitution or Article 1, §12 of the New York State Constitution.

116.   By sanctioning the arrest policy as practiced, Defendant City of New York has

       unlawfully vitiated the rights, privileges, and immunities of a class or

       demographic segment within New York.

117.   Defendant City of New York has been deliberately indifferent to the impact and

       consequences of the patrol and arrest policy.

118.   Defendant City of New York has been deliberately indifferent to enacting

       prophylactic measures to mitigate the impact and consequences of the arrest

       practices.

119.   The Defendant Police Officers, while acting under color of state and local law,

       engaged in conduct that constitutes policies, customs, and practices, procedure

       or rule of Defendant City of New York, and NYPD, but which is forbidden by the

       Constitution of the United States.

120.   These constitutional abuses and violations were, and are, directly and

       proximately caused by policies, practices, and customs devised, implemented,

19
       enforced, promoted, encouraged and sanctioned by Defendant City of New

       York, including but not limited to: (a) the failure to adequately and properly,

       train, and supervise NYPD officers; (b) the failure to properly and adequately

       monitor and discipline NYPD officers; (c) the failure to adequately and properly

       screen and hire NYPD officers; (d) the failure to rectify the NYPD's epidemic of

       excessive force, baseless stops, seizures, questions, searches, arrests and

       prosecutions, and; the failure to remove the financial incentive from making

       arrests.

121.   In addition, senior officials in the NYPD are aware of and tolerate certain

       practices by subordinate employees.

122.   Upon information and belief, the practices constitute unwritten NYPD policies

       and customs because they are widespread, long-standing, and deeply embedded

       in the culture of the agency.

123.   Defendant City of New York through the NYPD has had, and still has hiring

       practices that it knows will lead to the hiring of police officers lacking the

       qualifications to discharge their duties per the Constitution of the United States

       and is deliberately indifferent to the consequences.

124.   Defendant City of New York through the NYPD has had, and still has

       supervisory practices that it knows will lead to lax supervision of police officers

       who lack the qualifications to discharge their duties per the Constitution of the

       United States and is deliberately indifferent to the consequences.

125.   Defendant City of New York through the NYPD, has had, and still has a

       disciplinary practice that it knows neither sufficiently deters nor adequately

20
       punishes police officers who lack the qualifications to discharge their duties per

       the Constitution of the United States and is deliberately indifferent to the

       consequences.

126.   Defendant City of New York through the NYPD have a de facto policy that

       invites, inter alia, random stops, invasive searches, unreasonably forceful

       seizures.

127.   Defendant City of New York, through the NYPD, has de facto employee

       promotion policies and other financial and status incentives that encourage,

       inter alia, negligent investigations, the fabrication of evidence, false arrests,

       unlawful detentions, illegal searches, malicious prosecution, and perjury.

128.   Defendant City of New York through the NYPD has de facto policies that

       encourage competition among employees which fosters, inter alia, improper

       manipulation of subordinates.

129.   Defendant City of New York through the NYPD’s actions and omissions have

       created and maintained the perception among high-ranking supervisors that a

       supervisor who turns a blind eye towards evidence of officer harassment and

       intimidations, cover-ups, medical neglect, and other misconduct and fails to

       investigate these incidents, will suffer no damage to her or her career or

       financial penalty.

130.   Defendant City of New York, at all relevant times, was aware that the individual

       Defendant Police Officers routinely committed constitutional violations such as

       those at issue here and have failed to change their policies, practices, and

       customs to stop this behavior.

21
131.   The Defendant City of New York failed to properly and adequately investigate

       prior complaints filed against the Defendants.

132.   Defendant City of New York, through the NYPD, at all relevant times, was aware

       that the individual Defendant Police Officers were unfit officers who have

       previously committed the acts alleged herein and have a propensity for

       unconstitutional conduct.

133.   The Defendant City of New York, through a policy, practice, and custom,

       directly and proximately caused Plaintiff’ deprivations and damages.

134.   Nevertheless, the Defendant City of New York exercised deliberate indifference

       by failing to take remedial action.

135.   The existence of the customs and practice may be inferred from repeated

       occurrences of similar wrongful conduct as documented in the civil rights

       actions filed against Defendant City of New York including but not limited to

       the following cases:

            a. Schoolcraft v. City of New York, 10CV6005(RWS)(USDC SDNY),

                (police officer who exposed a precinct’s policies and practices of illegal

                quotas for the issuance of summonses and arrests, falsifying evidence

                and suborning perjury alleges he was arrested and committed to a

                psychiatric facility in retaliation for exposing said policies and practices

                to the press);

            b. Long v. City of New York, 09CV60990(AKH) (USDC SDNY); People v.

                Pogan, 6416-2018 (Sup. Ct. NY Co.) (police officer who purportedly

                swore out a false complaint and used excessive force is convicted of

22
                 falsifying police records and was prosecuted for recklessly using

                 physical force, the plaintiff was engaged in expressive conduct when he

                 was as salted by the office); (police officer at the 24th precinct issues

                 four (4) summonses to a woman for her lodging a complaint against

                 him with the Civilian Complaint Review Board at the precinct)

            c. Colon v. City of New York, (09CV0008) (USDC, EDNY); (police

                 officers fired for falsifying evidence);

            d. Taylor-Mickins v. City of New York, 09CV7923(RWS)(USDC SDNY);

            e. Davis v. City of New York, et al., 10 CV 699 (USDC SDNY) (SAS)

                 (Defendants NEW YORK and NEW YORK HA settled this class-action

                 suit that changed NYPD’s vertical patrol policy and practice of routine

                 stops and arrests of such person in a racially discriminatory manner

                 without sufficient evidence of wrongdoing.)

            f. Floyd, et al v. City of New York, (08 CV. 1034) (USDC SDNY) (SAS)

            g. Bovell v. City of Mount Vernon, et al., 15 civ, 8594 (USDC SDNY)

136.   In addition, the following are City policies, practices, and customs:

            a. Falsely arresting innocent individuals, based on a pretext, to meet

                 productivity goals;

            b. Falsely swearing out criminal court complaints and lying and

                 committing perjury during sworn testimony to protect other officers

                 and to meet productivity goals;

            c.   Fabricating evidence against individuals;

            d. Using and threatening the use of excessive force on individuals;

23
     e. Retaliating against individuals who engage in free speech;

     f. Ignoring the constitutional rights of the general public;

     g. Ignoring the constitutional rights of the persons in their care and

        custody;

     h. Use force in an unreasonable, unnecessary, unjustified, and excessive

        manner;

     i. Failing to adequately instruct and supervise the officer under the

        defendant’s care in the proper and appropriate care and treatment of

        individuals and detainees in their care and custody and control;

     j. Inadequately and improperly investigating complaints of harassment,

        intimidation, misconduct, use of force, abuse by officers and

        inadequate punishment of the subjects of those complaints;

     k. Tolerating acts of brutality;

     l. IAB and the Inspector General having substantially failed in their

        responsibility to investigate misconduct and discipline offenders;

     m. Having policies that operate to insulate police officers who engage in

        criminal or other serious official misconduct for detection, prosecution,

        and punishment, and are maintained with deliberate indifference

     n. Allowing officers and supervisors to engage in patterns and practices of

        actively and passively covering up misconduct by fellow officers,

        thereby establishing and perpetuating a “code of silence” which has

        become ingrained in the Defendants so to constitute a policy of

        Defendant City of New York and NYPD;

24
            o. Rewarding rogue-like behavior with financial compensation;

            p. Failing to intervene to prevent the above practices.

137.   As a result of the foregoing, Plaintiff Branch is entitled to actual, general,

       special, and compensatory damages against the Defendant City of New York,

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                              Seventh Cause of Action:
                       Pendant New York State Claim for
                     Negligence in Training and Supervising

               Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, and further allege:

138.   That the Defendant City of New York, their agents, servants, and employees,

       were negligent, careless, and reckless in the training, supervision, direction,

       control, appointment and promotion of their agents, servants, and employees.

139.   That the Defendant City of New York and the NYPD, their agents, servants, and

       employees failed to train their employees to control their tempers and exercise

       the proper deportment and temperament; and to otherwise act as reasonable,

       prudent Police Officers.

140.   That the Defendant City of New York and the NYPD, their agents, servants, and

       employees failed to give their employees proper instruction as to their

       department, behavior, and conduct as representatives of their employer; and, in

       that the Defendants, their agents, servants, and employees were otherwise

       reckless, careless and negligent.
25
141.   That the aforesaid occurrences were caused wholly and solely by reason of the

       negligence of the Defendant City of New York its agents, servants, and

       employees without any negligence on the part of Plaintiff Branch.

142.   That the mistreatment and abuse of the Plaintiff as set forth above was the

       reasonably foreseeable consequence of said Defendants’ negligent conduct.

143.   As a result of the foregoing, Plaintiff Branch is entitled to compensatory

       damages, and punitive damages against the individual Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                Eighth Cause of Action:
                            Pendant New York State Claim for
                             Negligent Hiring and Retention
               Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, and further allege:

144.   The Defendant City of New York was careless and reckless in hiring and

       retaining as and for its employees, the abovenamed individuals.

145.   The Defendant City of New York knew or had reason to know that the said

       Defendants lacked the experience, deportment, and ability to be employed by

       Defendant City of New York.

146.   The Defendant City of New York failed to exercise due care and caution in its

       hiring practices, and, in hiring the Defendant employees who lacked the mental

       capacity and the ability to function as employees of Defendant City of New York.



26
147.   That Defendant City of New York failed to investigate the above-named

       Defendant’s background and in that, they hired and retained as employees of

       their Police department individuals whose backgrounds contained information

       (based on information and belief) that revealed said Defendant lacked the

       maturity, sensibility, and intelligence to be employed by Defendant City of New

       York.

148.   The aforesaid occurrence was caused wholly and solely by reason of the

       negligence of Defendant City of New York, its agents, servants, and employees

       without any negligence on the part of the Plaintiff.

149.   As a result of the foregoing, Plaintiff Branch is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.


                               Nineth Cause of Action:
                       Pendant New York State Claim Conspiracy

               Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained above with the same force and effect as if more fully set forth herein,

       and further allege:

150.   As set forth above, the defendant police officers conspired with and amongst

       one another to deprive Plaintiff Branch of his rights, privileges, and immunities

       secured to them by federal and state laws.

151.   As set forth above, the Defendant Police Officers entered into an actual or tacit

       agreement with a shared objective.


27
152.   As set forth above, the Defendant Police Officers agreed to the course of action

       and means to accomplish said objective.

153.   As set forth above, the Defendant Police Officer intentionally participated in the

       said plan.

154.   As set forth above, the Defendant Police Officers, performed one or more of the

       unlawful overt acts and caused Plaintiff Branch damages that were a direct

       result of those acts.

155.   In furtherance of their objective, the Defendant Police Officers performed two

       or more overt acts against Plaintiff Branch, which included without limitation

       the following:

        a) The Defendant Police Officers stopped, searched, and seized Plaintiff

           Branch without probable cause;

        b) The Defendant Police Officers processed a false arrest of Plaintiff Branch;

        c) Defendant Sgt. Doe 11 and Defendant Captain Doe 12 authorized the filing

           of the charging papers and the arrest.

156.   As a result of the Plaintiff Branch suffered a deprivation of rights, privileges,

       and immunities as well as psychological and emotional injuries.

157.   That as a result of the foregoing, Plaintiff Branch is entitled to actual, general,

       special, compensatory, and punitive damages against the defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.




28
                                 Tenth Cause of Action:
                              Pendant New York State Claim
                                  Respondeat Superior

             Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained above with the same force and effect as if more fully and at length set

       forth herein and further allege:

158.   Defendant City of New York and NYPD assume the risk incidental to the

       maintenance of its agents, assignees, employees, servants, or officers of as said

       risks attach to the consumers of the services provided by the Defendants.

159.   Inasmuch as the defendant officers were acting for, upon, and in furtherance of

       the business of their employer(s) and within the scope of their employment,

       Defendant City of New York and NYPD are liable, jointly and severally, under the

       doctrine of respondeat superior for the tortuous actions of same.

160.   As a result of the foregoing, Plaintiff Branch is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

                                Eleventh Cause of Action:
                             Pendant New York State Claim
                             Failure to Protect and Intervene


              Plaintiff Branch hereby repeats, reiterates, and re-alleges each allegation

       contained in the proceeding paragraphs with the same

       force and effect as if more fully set forth herein, and further allege:



29
161.    All Defendants, their agents, servants, and employees owed a duty to care to

        protect Plaintiff Branch while he was in their custody, control, and care.

162.    All Defendants failed to protect Plaintiff Branch from known and dangerous

        harm stemming from the use of excessive force.

163.    Those individual Defendants that were present but did not actively participate

        in the use of excessive force observed such conduct; had a reasonable

        opportunity to prevent such conduct; had a duty to intervene, mitigate and stop

        the events alleged herein, and failed to do so.

164.    Those individual Defendants that were present but did not actively participate

        in the use of excessive force observed failed to report the unlawful conduct to

        supervisors.

165.    As a direct and proximate of the Defendants’ failure to protect and intervene on

        behalf of the Plaintiff, the Plaintiff sustained damages.

166.    As a result of the foregoing, Plaintiff Branch is entitled to compensatory

        damages, and punitive damages against the individual Defendants, and

        attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

        1988.

                                      Prayer for Relief

          WHEREFORE, Plaintiff respectfully requests judgment against Defendant

     as follows:

         a.        General and compensatory damages against all Defendant, jointly and

              severally;



30
        b.        Punitive damages in an amount sufficient punish individual

              Defendants and to deter others like them from repeating the same offenses,

              jointly and severally;

        c.        Reasonable attorney's fees and costs under 28 U.S.C. § 1988; and

        d.        Such other and further relief as this Court deems just and proper.

     Dated:     New York, New York
                The 3rd day of August 2021

                                                  /s/ D. Andrew Marshall
                                                  _________________
                                                  D. Andrew Marshall, Esq.
                                                  Attorney for the Plaintiff
                                                  225 Broadway, Suite 1405
                                                  New York, New York 10007
                                                  (212) 571-3030 (office)
                                                  (212) 571-1671 (facsimile)
                                                  (617) 917-4561 (cellular)
                                                  marshall.law4@verizon.net




31
